MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                               Oct 05 2016, 9:07 am

regarded as precedent or cited before any                               CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeffrey E. Kimmell                                       Gregory F. Zoeller
South Bend, Indiana                                      Attorney General of Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kazie Sekou Cole,                                        October 5, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A04-1604-CR-883
        v.                                               Appeal from the
                                                         St. Joseph Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Elizabeth A. Hardtke, Magistrate
                                                         Trial Court Cause No.
                                                         71D05-1508-CM-3019



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-883 | October 5, 2016       Page 1 of 7
[1]   Kazie Sekou Cole (“Cole”) was convicted following a bench trial of battery

      resulting in bodily injury,1 a Class A misdemeanor. Cole appeals, contending

      that the evidence was not sufficient to support his conviction.


[2]   We affirm.


                                       Facts and Procedural History
[3]   The facts most favorable to the verdict reveal that, in June 2015, Shanita

      Osborne (“Osborne”) rented a room from Cole at his residence on Grant Street

      in South Bend, Indiana. On June 29, while Osborne was out of the house

      visiting her mother, a disconnection notice was placed on Cole’s door,

      informing him that his electricity would be turned off due to an overdue

      account. Cole, believing that Osborne owed him money, called Osborne and

      arranged to meet her to discuss the matter. As agreed, Cole picked up Osborne

      and drove her back to the Grant Street residence. Osborne testified that the two

      had a “nice drive” and talked casually. Tr. at 6.


[4]   At the residence, however, Cole’s attitude changed. He locked the doors to the

      residence and told Osborne that she owed him money. Osborne denied that she

      owed Cole money and told him she was moving out. Cole grabbed Osborne’s

      phones, and the two began to argue. Cole did not allow Osborne to leave the

      residence, and when Osborne reached to retrieve her phones, Cole punched her




      1
          See Ind. Code § 35-42-2-1.


      Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-883 | October 5, 2016   Page 2 of 7
      in the left eye with a closed fist. The punch caused Osborne “very much” pain

      and made her left eye bloodshot. Id. at 7-8, 15-16. The punch also left Osborne

      with a blackened left eye and a one-half inch cut under her eye, which bled onto

      her clothing. Id. at 8, 11, 19; State’s Exs. 1, 2, 6, 7.


[5]   Cole instructed Osborne to take a shower to wash off the blood and to put on

      fresh clothes, which she did. Osborne again asked Cole to return her phones so

      that she could leave the residence. Cole responded by taking money from

      Osborne’s purse and telling her she had a smart mouth and “wasn’t going

      anywhere.” Tr. at 9. To prevent Osborne from leaving, Cole gave her two

      sleeping pills, hoping she would fall asleep. Id. Osborne initially refused to

      swallow them, but when Cole “started getting aggressive again,” Osborne took

      the pills, lay down on the bed, and fell asleep. Id. at 9-10.


[6]   Osborne awoke the next day, and discovering that Cole was at work, she called

      the police. Officer Devon Gilbert (“Officer Gilbert”) of the South Bend Police

      Department responded to the scene. Officer Gilbert saw no evidence of a fight,

      but observed the cut under Osborne’s left eye and noted that the corner of her

      left eye was bloodshot and swelling. Id. at 21-22. Osborne told Officer Gilbert

      that Cole punched her in the face with his fist. She also said that Cole kicked

      her, cursed at her, and said, “I told you what I was capable of.” Id. at 26.

      Osborne showed Officer Gilbert her bloody clothing and the blood stains on a

      wrist brace she had been wearing. Id. at 22; State’s Exs. 4, 7. Osborne identified

      Cole as her attacker. Tr. at 24.



      Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-883 | October 5, 2016   Page 3 of 7
[7]   The State charged Cole with Class A misdemeanor battery. During the bench

      trial, Cole admitted that he and Osborne argued, but denied that he punched

      her. Cole testified that the two argued because Cole was evicting Osborne, and

      he would not allow Osborne to use his vehicle to find a new place to live. Cole

      suggested that Osborne had made up the story about being punched in the eye

      “because she was already planning to leave [Cole’s] residence.” Id. at 42-43.

      The trial court found Cole guilty, explaining, “I believe the [S]tate proved the

      case beyond a reasonable doubt. I find Ms. Osborne to be much more credible

      than you[,] combined with the corroborating photographs, her statements of

      events. I don’t believe what you said was true or accurate, Mr. Cole.” Id. at

      48-49. The trial court imposed a 365-day executed sentence. Cole now

      appeals.


                                     Discussion and Decision
[8]   Cole argues that there was insufficient evidence to support his conviction for

      battery resulting in bodily injury as a Class A misdemeanor. More precisely, he

      contends, “The State’s evidence consists of Ms. Osborne’s unsubstantiated

      testimony and photographic exhibits of injuries that could have been inflicted

      by anyone. Mr. Cole’s denial of wrongdoing coupled with the indisputable

      facts that he was not present at the time of the report and the officer’s failure to

      contact him for a statement give rise to reasonable doubt and show that Mr.

      Cole’s conviction is based upon ‘vague evidence.’” Appellant’s Br. at 8.


[9]   The deferential standard of review for sufficiency claims is well settled. In

      reviewing the sufficiency of evidence to support a conviction, we do not
      Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-883 | October 5, 2016   Page 4 of 7
       reweigh the evidence or assess the credibility of the witnesses. Pugh v. State, 52
N.E.3d 955, 966 (Ind. Ct. App. 2016), trans. denied. We consider only the

       evidence most favorable to the verdict and the reasonable inferences that can be

       drawn from that evidence. Id. We also consider conflicting evidence in the

       light most favorable to the trial court’s ruling. Oster v. State, 992 N.E.2d 871,

       875 (Ind. Ct. App. 2013), trans. denied. “‘If a reasonable trier of fact could have

       found the defendant guilty based on the probative evidence and reasonable

       inferences drawn therefrom, then a conviction will be affirmed.’” Holloway v.

       State, 51 N.E.3d 376, 378 (Ind. Ct. App. 2016) (quoting Sargent v. State, 875
N.E.2d 762, 767 (Ind. Ct. App. 2007)), trans. denied.


[10]   In order to convict Cole of battery resulting in bodily injury, a Class A

       misdemeanor, the State was required to prove that he knowingly or

       intentionally touched Osborne in a rude, insolent, or angry manner that

       resulted in bodily injury to Osborne. Ind. Code § 35-42-2-1. Cole challenges

       only the determination that he was the one who committed the battery. The

       facts most favorable to the conviction establish that Osborne rented a room

       from Cole. Tr. at 5, 7. On June 29, 2015, a notice was placed on Cole’s door

       informing him that his electric service would be shut off due to nonpayment of

       his account. Id. at 6, 7. Cole, believing that Osborne owed him money,

       arranged to meet with her. Osborne testified that she and Cole got into an

       argument about the money and that the argument escalated. Id. Cole grabbed

       Osborne’s phones, and when she tried to retrieve them, Cole punched her in the

       eye. Id. at 7-8. Osborne testified that the punch hurt her “[v]ery much,” and

       Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-883 | October 5, 2016   Page 5 of 7
       she sustained injuries including a bloodshot and swollen left eye with a half-

       inch cut underneath. Id. at 8. Because the gash under Osborne’s eye bled onto

       her clothing, Cole ordered her to shower and change her clothes, which

       Osborne did. Id. at 8-9. Officer Gilbert testified that, upon arriving at the

       residence, he noted that Osborne had a bloodshot and swollen left eye with a

       cut under it. Id. at 21-22. Osborne showed the officer the blood stains on both

       her clothes and her wrist brace. Id. at 22. Cole testified that he and Osborne

       did not fight about money; instead, the argument was about Cole’s intent to

       evict Osborne. Id. at 36-37. Cole testified that he did not cause any of the

       injuries on Osborne’s face. Id. at 35. The trial court convicted Cole, stating

       that it did not find him credible.


[11]   Cole claims that Osborne’s testimony was unsubstantiated, and therefore, his

       conviction was improperly based on “vague evidence.” Appellant’s Br. at 8. We

       disagree. Our Supreme Court has said, “A conviction can be sustained on only

       the uncorroborated testimony of a single witness, even when that witness is the

       victim.” Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). Therefore, Osborne’s

       testimony alone was sufficient to support Cole’s conviction. There was,

       however, the additional evidence of the State’s exhibits and the testimony of

       Officer Gilbert. Additionally, because Cole testified, this allowed the trial court

       to judge his credibility. It is the factfinder’s role, not that of appellate courts, to

       assess witness credibility and weigh the evidence to determine whether it is

       sufficient to support a conviction. Hape v. State, 903 N.E.2d 977, 997 (Ind. Ct.

       App. 2009), trans. denied. The trial court had the opportunity to consider Cole’s

       Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-883 | October 5, 2016   Page 6 of 7
       evidence and either accept or reject it, and we do not review its determination

       on appeal. We, therefore, conclude that the State presented sufficient evidence

       to support Cole’s conviction for Class A misdemeanor battery.


[12]   Affirmed.


[13]   May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-883 | October 5, 2016   Page 7 of 7